Case 8:21-cv-00217-VMC-AEP Document 49 Filed 07/20/21 Page 1 of 8 PageID 8672




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   MARTIN J. WALSH,
   Secretary of Labor,
   United States Department
   of Labor,

                Plaintiff,
   v.                                         Case No. 8:21-cv-217-VMC-AEP

   FREEMAN SECURITY SERVICES,
   INC., and DARREN FREEMAN,

                Defendants.
                                     /

                                    ORDER

         This matter comes before the Court upon consideration of

   Defendants    Freeman      Security       Services,    Inc.,    and     Darren

   Freeman’s Motion to Dismiss and for a More Definite Statement

   (Doc. # 33), filed on May 28, 2021. Plaintiff Martin J. Walsh,

   Secretary    of   Labor,     United       States   Department      of   Labor,

   responded on June 8, 2021. (Doc. # 40). For the reasons set

   forth below, the Motion is denied.

   I.    Background

         Freeman     is   the   president       of    Freeman     Security,    a

   corporation     that   employs   individuals,          including    security

   guards. (Doc. # 1 at ¶¶ 2, 4). In the complaint, the Secretary

   alleges    that   Defendants     did       not   pay   its   employees     the

   “applicable [f]ederal minimum wage for all hours worked.”


                                         1
Case 8:21-cv-00217-VMC-AEP Document 49 Filed 07/20/21 Page 2 of 8 PageID 8673




   (Id. at ¶ 4). Defendants also allegedly failed to compensate

   their employees “for their employment in excess of [forty

   hours per week] at rates not less than one and one-half times

   the regular rates at which they were employed.” (Id. at ¶ 5).

   And, the Secretary avers that Defendants did not “keep and

   preserve     adequate     and   accurate     records   of    the    persons

   employed and of the wages, hours and other conditions of

   employment maintained by them.” (Id. at ¶ 6). Attached to the

   complaint, the Secretary includes a list of sixty-two Freeman

   Security     employees    whose   rights   were   allegedly        violated.

   (Doc.    #   1-1).   In   the   complaint,    however,      the    Secretary

   cautions that he is also seeking relief for “such other

   employees as hereafter may be identified and named prior to

   or at trial.” (Doc. # 1-1; Doc. # 1 at ¶ 7).

           The Secretary initiated this action on January 28, 2021.

   (Doc. # 1). The complaint alleges that Defendants violated

   Sections 6, 7, 11(c), 15(a)(2), and 15(a)(5) of the Fair Labor

   Standards Act (“FLSA”). (Doc. # 1 at ¶¶ 4, 5, 6).

           Now, Defendants move to dismiss the complaint as an

   improper shotgun pleading and for a more definite statement.

   (Doc. # 33). The Secretary has responded (Doc. # 40), and the

   Motion is ripe for review.




                                       2
Case 8:21-cv-00217-VMC-AEP Document 49 Filed 07/20/21 Page 3 of 8 PageID 8674




   II.    Legal Standard

          On a motion to dismiss pursuant to Federal Rule of Civil

   Procedure      12(b)(6),        this    Court    accepts      as   true       all   the

   allegations in the complaint and construes them in the light

   most     favorable     to       the    plaintiff.     Jackson      v.     Bellsouth

   Telecomms., 372 F.3d 1250, 1262 (11th Cir. 2004). Further,

   the Court favors the plaintiff with all reasonable inferences

   from the allegations in the complaint. Stephens v. Dep’t of

   Health & Human Servs., 901 F.2d 1571, 1573 (11th Cir. 1990).

   But,

          [w]hile a complaint attacked by a Rule 12(b)(6)
          motion to dismiss does not need detailed factual
          allegations, a plaintiff’s obligation to provide
          the grounds of his entitlement to relief requires
          more than labels and conclusions, and a formulaic
          recitation of the elements of a cause of action
          will not do. Factual allegations must be enough to
          raise a right to relief above the speculative
          level.

   Bell   Atl.    Corp.       v.    Twombly,       550   U.S.    544,      555    (2007)

   (quotations and citations omitted). Courts are not “bound to

   accept    as   true    a    legal      conclusion     couched      as    a    factual

   allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). The

   Court must limit its consideration to “well-pleaded factual

   allegations,      documents           central    to   or     referenced       in    the

   complaint, and matters judicially noticed.” La Grasta v.

   First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004).


                                             3
Case 8:21-cv-00217-VMC-AEP Document 49 Filed 07/20/21 Page 4 of 8 PageID 8675




   III. Analysis

           Defendants argue that the complaint should be dismissed

   as a shotgun pleading because it fails to specify (1) “which

   provision(s) of the FLSA each of the Defendants allegedly

   violated or how they violated the named provisions with any

   degree of factual support”; (2) “the type(s) of worker(s) at

   issue in the litigation”; and (3) “[t]he temporal scope of

   the allegations.” (Doc. # 33 at 1-2). The Secretary responds

   that “the [c]omplaint contain[s] sufficient information to

   reasonably allow Defendants to prepare a response” and “it

   already contains much of the specific information Defendants

   claim it omits.” (Doc. # 40 at 1-2).

           “A defendant served with a shotgun complaint should move

   the district court to dismiss the complaint pursuant to Rule

   12(b)(6) or for a more definite statement pursuant to Rule

   12(e) on the ground that the complaint provides it with

   insufficient notice to enable it to file an answer.” Paylor

   v. Hartford Fire Ins. Co., 748 F.3d 1117, 1126-27 (11th Cir.

   2014)     (footnotes   omitted).       The   Eleventh     Circuit   has

   “identified     four   rough   types    or   categories    of   shotgun

   pleadings”: (1) “a complaint containing multiple counts where

   each count adopts the allegations of all preceding counts”;

   (2) a complaint that is “replete with conclusory, vague, and


                                      4
Case 8:21-cv-00217-VMC-AEP Document 49 Filed 07/20/21 Page 5 of 8 PageID 8676




   immaterial facts not obviously connected to any particular

   cause of action”; (3) a complaint that does “not separat[e]

   into a different count each cause of action or claim for

   relief”; and (4) a complaint that “assert[s] multiple claims

   against multiple defendants without specifying which of the

   defendants are responsible for which acts or omissions, or

   which of the defendants the claim is brought against.” Weiland

   v. Palm Beach Cnty. Sheriff’s Off., 792 F.3d 1313, 1322-23

   (11th Cir. 2015). “The unifying characteristic of all types

   of shotgun pleadings is that they fail to . . . give the

   defendants adequate notice of the claims against them and the

   grounds upon which each claim rests.” Id. at 1323.

          The Court agrees with the Secretary that the complaint

   is not a shotgun pleading. Although not factually dense, the

   complaint is sufficiently clear so as to provide Defendants

   with    notice   of   the   claims       against   them.   Contrary   to

   Defendants’ position, the complaint specifies the provisions

   of the FLSA that Defendants allegedly violated and how they

   violated them. (Doc. # 1 at ¶¶ 4-6). Attached to the complaint

   is a list of sixty-two workers allegedly affected, and the

   complaint further notes that those affected include security

   guards. (Doc. # 1-1; Doc. # 1 at ¶¶ 4-5). And, the complaint

   alleges that the FLSA violations have occurred “[s]ince at


                                        5
Case 8:21-cv-00217-VMC-AEP Document 49 Filed 07/20/21 Page 6 of 8 PageID 8677




   least August 2, 2018.” (Doc. # 1 at ¶ 4).

         Along with the other allegations in the complaint, this

   is sufficient. See Mankin v. Hair Therapy for Women, LLC, No.

   8:15-cv-2071-VMC-JSS, 2015 WL 5953239, at *1 (M.D. Fla. Oct.

   13, 2015) (“[W]here a complaint alleges that since a certain

   date, the defendant repeatedly violated stated provisions of

   the FLSA by failing to compensate employees in excess of forty

   hours a week at the appropriate rates the requisite pleading

   standard    is   satisfied.”    (internal    quotation    marks   and

   citation    omitted));    see   also   Rodriguez   v.    City   Buffet

   Mongolian Barbeque, Inc., No. 8:18-cv-2745-TPB-CPT, 2020 WL

   2476043, at *4 (M.D. Fla. Apr. 22, 2020) (“Rodriguez satisfies

   these pleading requirements. In particular, he alleges that

   he worked in excess of forty hours a week during his tenure

   at City Buffet and that the Defendants failed to compensate

   him at the time-and-a-half rate. In light of the above, I

   find that the well-pleaded allegations underlying Counts I

   and II establish the Defendants’ liability to Rodriguez for

   violations of the FLSA’s overtime provision.”), report and

   recommendation adopted, No. 8:18-cv-2745-TPB-CPT, 2020 WL

   2473452 (M.D. Fla. May 13, 2020).

         With regard to differentiating between the actions of

   each Defendant, the complaint includes enough allegations to


                                     6
Case 8:21-cv-00217-VMC-AEP Document 49 Filed 07/20/21 Page 7 of 8 PageID 8678




   place them on notice of their role in the purported FLSA

   violations. See Cont’l 332 Fund, LLC v. Albertelli, 317 F.

   Supp. 3d 1124, 1140 (M.D. Fla. 2018) (“Other courts have also

   reached this nuanced distinction by approving claims lodged

   against multiple defendants where the activities undertaken

   by each defendant were alleged.”). Indeed, according to the

   complaint, Freeman is the president of Freeman Security such

   that   he   “makes   final     decisions   on    the    operation   of   the

   enterprise including but not limited to scheduling, staffing,

   hiring and firing.” (Doc. # 1 at ¶ 2). This is sufficient.

          Therefore, the Court declines to dismiss the complaint

   as a shotgun pleading or to direct the Secretary to provide

   a more definite statement. See Mankin, 2015 WL 5953239, at *2

   (“The instant Complaint alleges that Mankin was an employee

   of a covered enterprise, which for the past 3 years failed to

   keep   accurate   time    records    and   pay    employees,    including

   Mankin, for hours worked over 40 hours in a workweek. . . .

   Such    allegations      are    sufficient      under    this   Circuit’s

   precedent. Therefore, [the] Motion to Dismiss is denied.”).

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

   (1)    Defendants Freeman Security Services, Inc., and Darren

          Freeman’s Motion to Dismiss and for a More Definite


                                       7
Case 8:21-cv-00217-VMC-AEP Document 49 Filed 07/20/21 Page 8 of 8 PageID 8679




         Statement (Doc. # 33) is DENIED.

   (2)   Freeman Security and Freeman’s answers to the complaint

         are due by August 3, 2021.

         DONE and ORDERED in Chambers, in Tampa, Florida, this

   20th day of July, 2021.




                                     8
